Title: From Thomas Jefferson to William Kilty, 27 July 1804
From: Jefferson, Thomas
To: Kilty, William


               
                  
                     Sir
                  
                  Monticello July 27. 04.
               
               Will you be so good as to certify to me, and to ask your associates to certify the opinion of the members of the court who met on the trial of Thom[as Rustic], on whose behalf the inclosed petition is presented, as to the reasonableness of his petition, and the term of imprisonment beyond [which, in] their judgment, he ought not to be restrained for the fine and fees due to the US. and to inclose the same to me at this place? Accept my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
            